        Case 1:20-cv-01325-MBH Document 24 Filed 11/02/20 Page 1 of 1




        In the United States Court of Federal Claims
  * * * * * * * * * * * * * * * * **        *
  PAE APPLIED TECHNOLOGIES,                 *
  LLC, et al.,
                                            *
                    Protestors,             *
  v.                                        *
  UNITED STATES,                            * Nos. 20-1324C; 20-1325C
                                            * Filed: November 2, 2020
                    Defendant,              *
                                            *
                                            *
  AMENTUM SERVICES, INC.,                   *
                                            *
                                            *
         Defendant-Intervenor.              *
  * * * * * * * * * * * * * * * * **        *
                                  ORDER

        On November 2, 2020, defendant filed a notice in the above captioned bid protests
indicating that the Navy was going to take corrective action. On November 2, 2020, the
court held a hearing, and defendant reiterated that after corrective action, the offerors
could submit new cost proposals, the agency would evaluate the cost proposals and the
contracting officer would conduct a new best-value determination, in accordance with the
solicitation’s requirements, to make a new source selection decision based upon the
results of that determination. At the hearing, after Navy representatives confirmed the
current award to Amentum Services, Inc. would be cancelled, all parties agreed dismissal
of the above captioned bid protests without prejudice would be appropriate. Therefore,
the court DISMISSES the above captioned protests, PAE Applied Technologies, LLC v.
United States, Case No. 20-1324C and Joint Integrated Range Solutions, LLC v. United
States, Case No. 20-1325C without prejudice. The Clerk’s Office shall enter judgment
consistent with this Order.

       IT IS SO ORDERED.

                                                    s/Marian Blank Horn
                                                    MARIAN BLANK HORN
                                                             Judge
